Citation Nr: 1000117	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-03 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New York, New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for glaucoma as secondary to diabetes 
mellitus type II has been received. 

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus type II.

3.  Entitlement to service connection for a sinus condition.

4.  Entitlement to an increased rating for diabetes mellitus 
type II, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to January 
1973.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York that denied an increased rating 
for diabetes mellitus type II and denied service connection 
for hypertension, a sinus condition, and glaucoma.

As regards the glaucoma, the RO originally denied service 
connection for the disability in a March 2003 rating decision 
and determined that new and material evidence to reopen the 
claim had not been received in a May 2005 rating decision.  
As the Board must first decide whether new and material 
evidence has been received to reopen the claim before it can 
address this matter on the merits, the Board has 
characterized the appeal as to this matter as encompassing 
the first issue listed on the title page.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

A review of the record reveals that additional development is 
necessary on the claims, including pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 
2009), and implemented at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2009).

As regards the claims for service connection for hypertension 
and a sinus condition, the Board notes that, except for one 
page contained in a folder of National Guard records, the 
Veteran's service treatment records from his period of active 
service are unavailable.  In an October 2007 response for the 
Veteran's service treatment records, the National Personnel 
Records Center (NPRC) stated that it has conducted an 
extensive and thorough search but was unable to locate any 
service treatment records and have concluded that the records 
do not exist, the NPRC does not have them, or that further 
efforts to locate them at the NPRC would be futile.  When a 
veteran's records are lost or destroyed, VA has a heightened 
duty to assist, which includes searching for alternate 
records.  See Washington v. Nicholson, 19 Vet. App. 362, 369-
71 (2005).  However, the RO has not advised the Veteran of 
this situation or asked him to submit other forms of 
evidence, including any service treatment records in this 
possession.  The RO should take corrective action.

Specific to the hypertension claim, a July 2006 VA 
examination report reflects the examiner's opinion that the 
hypertension is not secondary to the diabetes mellitus type 
II.  The examiner, however, did not provide an opinion as to 
whether the hypertension is related to service.  Moreover, 
the examiner was not provided the Veteran's claims file for 
review.  Thus, the RO should obtain a supplemental medical 
opinion, based on a review of the claims file, addressing 
both direct and secondary service connection.  In addition, 
although the RO adjudicated the claim on a secondary basis, 
the RO has not provided the Veteran with proper VCAA notice 
on the secondary aspect of the claim.  Thus, on remand, 
corrective notice should be provided.

As noted in the introduction, the RO denied service 
connection for glaucoma in a March 2003 rating decision.  The 
Veteran did not initiate an appeal of this decision, and thus 
the decision became final.  In response to a claim to reopen, 
in a May 2005 rating decision, the RO determined that new and 
material evidence to reopen the claim had not been received.  
The Veteran did not initiate an appeal of this decision, and 
thus the decision became final.  In the August 2006 rating 
decision on appeal, the RO noted the prior May 2005 rating 
decision but continued to deny the claim on the merits.  The 
RO must determine, in the first instance, whether new and 
material evidence has been received to reopen the claim.  In 
this regard, although the RO provided the Veteran with a 
proper VCAA notice in April 2006 pertaining to the claim to 
reopen, the RO did not provide the Veteran with the 
applicable regulations in the January 2007 statement of the 
case or either September 2008 or December 2008 supplemental 
statement of the case (SSOC), namely 38 C.F.R. § 3.156 
(2009).  Thus, on remand, the RO should consider 38 C.F.R. 
§ 3.156.

As regards the claim for an increased rating for diabetes 
mellitus type II, the Board notes that the RO raised the 
issue on its own.  The RO, however, failed to provide a 
proper VCAA notice on the issue.  Further, the Veteran has 
not been provided a VA examination to determine the current 
severity of the disability.  Thus, on remand, the RO should 
provide corrective notice and afford the Veteran a VA 
examination.  In this regard, the Veteran has stated that his 
high blood pressure prevents him from engaging in strenuous 
exercise.

To ensure that all due process requirements are met, the RO 
should give the Veteran another opportunity to present 
information and/or evidence pertinent to the claims.  The RO 
should attempt to obtain any additional evidence for which 
the Veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2009).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran a 
letter that complies with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) on the 
claims for service connection for 
hypertension, to include as secondary to 
diabetes mellitus type II, service 
connection for a sinus condition, an 
increased rating for diabetes mellitus 
type II, and a claim to reopen a claim for 
service connection for glaucoma as 
secondary to diabetes mellitus type II.  
The letter should request that he provide 
sufficient information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims.  The letter should also advise the 
Veteran that most of his service treatment 
records are unavailable and ask him to 
submit any in his possession.

2.  The RO should assist the Veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and/or responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  The RO should schedule the Veteran for 
a VA examination to determine the severity 
of his diabetes mellitus type II.  His 
claims file should be available to the 
examiner and reviewed in conjunction with 
the examination.  

The report should set forth all objective 
findings regarding the Veteran's diabetes 
mellitus type II, particularly the current 
severity of symptoms.  The examiner should 
provide an opinion on whether the diabetes 
(as opposed to hypertension) requires 
regulation of activities (avoidance of 
strenuous occupational and recreational 
activities) or results in episodes of 
ketoacidosis or hypoglycemic reactions 
requiring hospitalizations or visits to a 
diabetic care provider.  A complete 
rationale should be given for all opinions 
and conclusions.  

4.  The RO should arrange for the 
Veteran's claims file to be reviewed by 
the examiner who prepared the July 2006 VA 
hypertension examination report (or a 
suitable substitute if that examiner is 
unavailable), for the purpose of a 
supplemental opinion that addresses the 
nature and etiology of the Veteran's 
hypertension.  

The examiner should provide an opinion on 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran's hypertension had its onset 
in service or within one year thereafter 
or is otherwise related to service.  A 
complete rationale should be given for all 
opinions and conclusions.

5.  Thereafter, the RO should readjudicate 
the claims.  Specific to the claim to 
reopen, the RO should consider 38 C.F.R. 
§ 3.156.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided an SSOC 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


